Back to Form 8-K Exhibit 10.5 WellCare of Florida, Inc. d/b/a Staywell Health Plan of Florida Medicaid HMO Reform Contract AHCA CONTRACT NO. FAR009 AMENDMENT NO. 7 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA., hereinafter referred to as the "Vendor", is hereby amended as follows: 1. Attachment II, Medicaid Reform Health Plan Model Contract, Section I.A., Definitions, is hereby amended as follows: The definition for Baker Act is hereby amended to read as follows: Baker Act- The Florida Mental Health Act, pursuant to Sections 394.451 through 394.4789, F.S The definition for Children/Adolescents is hereby amended to read as follows: Children/Adolescents
